DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/16/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/16/2021. In particular, original Claims 1 and 20 have been amended reciting a combination of limitations not previously presented. Furthermore, newly added claim 21 recites subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2015/0236274).



Regarding the new limitation in claim 1 drawn to the recited groups A1 and A2 in Formula (1), as set forth in Paragraph 23 of the previous Office Action, pyrene, i.e. recited Formula (2-1).
 
Regarding the new limitation in claim 20 drawn to the recited groups A1 and A2 in Formula (1), as set forth in Paragraph 23 of the previous Office Action, pyrene, i.e. recited Formula (2-1).

Regarding claim 21, Hatakeyama et al discloses the following organic light emitting device (Figure 1 and [0104]):

    PNG
    media_image1.png
    681
    835
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    351
    468
    media_image2.png
    Greyscale
,
where rings A, B, and C are aryl or heteroaryl rings ([0049]). The aryl rings include rings such as benzene, and fused tetracyclic systems such as pyrene ([0060]), i.e.

    PNG
    media_image3.png
    189
    221
    media_image3.png
    Greyscale
.
The groups X1 and X2 are N-R, where R is an aryl ([0056]); Y1 is P=O ([0055]). Thus, the reference discloses a compound encompassed by recited Formula (1) where recited rings A1 and 2 are given by rings B and C above and are pyrene; recited ring A3 is given by ring A above and is benzene. The recited groups Y1 and Y2 are given by X1 and X2 and are N-R, where R is benzene, i.e. the recited groups R4 and R6 are given by R. The recited groups R1 and R2 are H and the recited integers a1 and a2 are eight (8); R3 is H and the recited integer a3 is five (5). Thus, the reference discloses a compound where in recited Formula (1) X is P(=O), Y1 is N(R4) and Y2 is N(R6), and A1 and A2 are pyrene, i.e. C16 carbocyclic group.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
	The reference does not disclose that the compound of the reference emits light in a near infrared region having a maximum emission wavelength of 680 nm or greater. However, the reference discloses a compound that corresponds to Compound 85 of the instant Specification, i.e.

    PNG
    media_image4.png
    256
    387
    media_image4.png
    Greyscale
,
.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C> 102 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that there is no apparent reason why one of ordinary skill in the art would have modified the subject matter of Hatakeyama in such a way as to arrive at the embodiments claimed in amended claim 1 and 20.  However, it is the Examiner’s position that Hatakeyama was not modified, but rather, the reference explicitly discloses that rings A, B, and C are aryl or heteroaryl rings and the aryl rings include rings such as benzene, and fused tetracyclic systems such as pyrene. Accordingly, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the aryl rings for rings B and C include pyrene, i.e. formula (2-1) and thereby arrive that the instantly claimed compound with a reasonable expectation of success.

Regarding newly added claim 21, Applicants argue that Hatakeyama fails to disclose, teach or suggest X is P(=O), Y1 is N(R4) and Y2 is N(R6) as recited in the claim.  However, as set forth in the rejections above the reference discloses a compound with the formula:

    PNG
    media_image2.png
    351
    468
    media_image2.png
    Greyscale
,
where the groups X1 and X2 are N-R, where R is an aryl ([0056]) and Y1 is P=O ([0055]). Rings A, B, and C are aryl or heteroaryl rings ([0049]). The aryl rings include rings such as benzene, and fused tetracyclic systems such as pyrene ([0060]), i.e.

    PNG
    media_image3.png
    189
    221
    media_image3.png
    Greyscale
.

Thus, the reference discloses a compound where in recited Formula (1) X is P(=O), Y1 is N(R4) and Y2 is N(R6), and A1 and A2 are pyrene, i.e. C16 carbocyclic group.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767